

115 HR 2914 IH: United States-Israel Anti-Tunnel Defense Cooperation Act
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2914IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Schneider (for himself and Mr. Donovan) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize assistance for anti-tunnel defense capabilities for Israel.
	
 1.Short titleThis Act may be cited as the United States-Israel Anti-Tunnel Defense Cooperation Act. 2.FindingsCongress finds the following:
 (1)Hamas, Hizballah, and the Palestinian Islamic Jihad are United States-designated foreign terrorist organizations.
 (2)Designated Palestinian terrorist organizations have killed hundreds of Israelis and dozens of Americans in rocket attacks and suicide bombings.
 (3)Hamas has used underground tunnels to Israel and Egypt to smuggle weapons, money, and supplies into Gaza and to send members of Hamas out of Gaza for training and to bring trainers into Gaza to teach Hamas how to manufacture rockets and improve construction of tunnels.
 (4)Tunnels in Gaza have also been used as underground rocket launching sites, weapons caches, bunkers, transportation networks, and command and control centers.
 (5)In 2006, Hamas kidnapped Israeli soldier Gilad Shalit through a tunnel and held him for five years. (6)The Israel Defense Forces discovered and destroyed 32 tunnels during the conflict with Hamas in the summer of 2014, 14 of which crossed into Israel.
 (7)Since 2014, Hamas has spent considerable resources to rebuild its tunnel network. (8)Hamas intentionally uses civilians as human shields by placing its underground tunnel network in densely populated areas and schools, hospitals, and mosques.
 (9)Hizballah has used underground tunnels in southern Lebanon to move Hizballah fighters and to launch attacks.
 (10)The Palestinian Islamic Jihad has also dug tunnels from Gaza that penetrate Israel. (11)Israel has a right to defend itself from the violence of Palestinian terrorist groups, including the violence that is facilitated through terrorist tunnel networks.
 (12)The United States is working cooperatively with the Government of Israel to develop technologies to detect and destroy tunnels penetrating the territory of Israel.
 (13)This joint United States-Israel cooperation will not only benefit Israel, but will also help the United States and allies across the globe that face similar challenges from subterranean tunnels.
			3.Authorization of assistance for anti-tunnel defense capabilities for Israel
 (a)In generalThe Secretary of Defense, upon request of the Ministry of Defense of Israel and in consultation with the Secretary of State and the Director of National Intelligence, is authorized to carry out research, development, test, and evaluation, on a joint basis with Israel, to establish anti-tunnel capabilities to detect, map, and neutralize underground tunnels that threaten the United States or Israel.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the President to carry out this section $47,500,000 for fiscal year 2018.
			